Herlihy, P. J. (concurring).
While I concur, I would briefly comment on the procedure adopted by the board, it being the first such appeal to be considered by this court.
The claimant had worked in the dry cleaning business for 25 years. She filed a claim against her last employer, which was dismissed on the merits. Thereafter a new claim was filed against the present employer and compensation was awarded but, if the board had denied that claim, it would have been necessary for the claimant to file against the next successive employer and such procedure conceivably would continue down to the original employer and presents a serious question as to the time limitation contained in sections 44 and 45 of the Workmen’s Compensation Law, to say nothing of the unwarranted delay in adjudicating the claimant’s right to an award.
The simplest and most protective remedy, it seems, would be for the claimant to give notice to the last employer or to join all of the employers. If — as the majority opinion states — sections 40, 44 and 45 cannot be interpreted as so directing, the Legislature should further consider the procedural snag.
The claimant should not have to assume the responsibility of selecting the correct employer to whom notice is given and in so doing, possibly finding a claim outlawed or, at best, receiving an award after years of effort. Presently the claimant filed her original claim in February, 1964 and this court is affirming, *144in January, 1972, not that claim hut one subsequently filed in January of 1968.
Greenblott, Sweeney and Simons, JJ., concur with Cooke, J.; Herlihy, P. J., concurs in a separate opinion in which Greenblott, Cooke, Sweeney and Simons, JJ., concur.
Decisions affirmed, with costs to the Workmen’s Compensation Board.